Claims 1-20, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
Claims 5, 10, 15, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed treatments. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [in making an enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes compound of formula I. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the compounds for treating all cancers.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims are drawn to treating all cancers. However, there is no evidence in the specification that the instant compound would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types.  In the assays performed 
According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16) it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al., 231 USPQ 746 (BdPatApp&Int, 1986). 
In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  See the Examiner’s suggestions above.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 12, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims cite inherent property of the compound. However, inherent property is not a limitation under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Therefore, the claims fail to further limit the subject matter of their independent claims.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang, CA 2 966 376 A1 (effective filed 11/5/14; US equivalent 10,179,784). 
Applicant claims crystals (polymorphs) A-C of the hydrochloride salt of compound formula I and compositions thereof useful for treating diseases that are mediated by EGFR, that is, cancers. Applicant also claims DSC and diffraction patterns and process of making the crystals. 
  Determination of the scope and content of the prior art (MPEP 2141.01 
Jiang teaches the instant compound (compound 40, pp. 11) its deuterated analog (compound 60, pp. 94). Jiang teaches the polymorphs and their salts are “particularly useful” pp. 1, line 8), the salt is made by adding 1 to 4 moles of methanesulfuric acid or hydrochloric acid, respectively (reaction schemes pages 14-15, 94). See also page 16, lines 15-16.  
Jiang also teaches the compound is useful for treating diseases that are mediated by EGFR.  See pages 2 and 16.  The compounds, salts, compositions and the instant utilities are claimed by Jiang in claims 10-12.  
In the assessment of potency and selectivity of the compounds by Jiang, compounds 40 and 60 outperformed others as shown in table 1, pp. 126-128.  Their IC50 are 1.3 and 1.4nM, 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Jiang, is that applicant selects hydrochloric acid salt from methanesulfuric acid and hydrochloric acid salts by Jiang. Applicant claims the salt as crystals (polymorphs) A, B and C, instead of polymorphs by the prior art. Applicant performs routine screening of solvents and precipitates the crystals.  Applicant also claims DSC and diffraction patterns of the crystals. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from knowledge of those of ordinary skill in the field of crystallography and/or from the desire of applicant to avoid the prior art. Hence, Applicant claims polymorphs A, B and C instead of polymorphs by the prior art. 
Jiang disclosed the instant compound, its deuterated analog (compound 60) and made HCl salts with 1 to 4 moles of HCl. See reaction schemes at pages 14-15 and page 16, lines 15-16.  Even if Jiang fails to make HCl salt of compound 40, per se, Jiang disclosed how to make it.   Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664 (Fed. Cir. 2003).  
The prior art teaches the polymorphs and their salts are “particularly useful”. It is well-known in the art that administration of crystal slows absorption and prolong the effect of a compound. For example, Lee et al., US 2012/0149687, pp. 17, [0134].  Also, conventional technique for screening and selecting solvents for crystallization is well-known in the art (Pharmaceutical Tech. (2006), vol. 30(10), pp. 1-3, particularly page 1). Having known these, one of ordinary skill would have been motivated to make the crystals (polymorphs) at the time the invention was made with reasonable expectation of success. 
The term polymorph by Jiang embraced the instantly claimed polymorphs (crystals).  Jiang claimed the salts, their compositions and the instant utility of compounds including compounds 40 and 60 (claims 10-12). Such are deemed the preferred embodiments of Jiang’s invention. Methanesulfonate and HCl salts of formula 1 demonstrated outstanding results from assessment of potency and selectivity (table 1).  Therefore, one of ordinary skill would have been motivated to make crystal of methanesulfonate or HCl salt given the results in table 1.  HCl salt is one of the most common salts, e.g. Lee et al., US 2012/0149687.  Therefore, one of ordinary skill would have known to select HCl at the time the invention was made.
 DSC or X-ray pattern is inherent property of the crystal. Inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
In composition claims 4, 9, 14, the polymorphs (crystalline salt) by applicant and polymorphs by Jiang are expected to acquire the same thermodynamically stable form at their lowest energy level and therefore, would have the same DSC or X-ray diffraction patterns 
 Moreover, the instant crystals and process of making thereof, are obvious from the prior art under the decision in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007). As held in KSR  “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, applicant performed traditional and routine procedures of screening solvents and adding the solvents to a salt to precipitate the crystals. Such are not beyond the ordinary skill of a pharmaceutical chemist and are motivated by Jiang. For example, see Pharmaceutical Tech. (2006), vol. 30(10), pp. 1-3, which disclosed conventional technique for screening and selecting solvents applicable in crystallization.
For the reasons set forth above, the invention is motivated by the teachings of Jiang and knowledge well-known in the art.  There is a reasonable expectation of success because, the inventions are in the same field of endeavor. 
This is a CON of applicant's earlier Application No. 16/311,623.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         


February 17, 2021